 

Exhibit 10.35

 

Lease

 

Party A (Lessor):

 

Company: Sichuan EFOX Construction Engineering Co., Ltd. (business license
number): 91510129679676583Q

 

Address: Industrial Avenue, Industrial Zone, Jinyuan Town, Dayi County, Chengdu
City, Sichuan Province

 

Legal Representative: Tang Jianming

 

Party B (Lessee):

 

Company: Sichuan Jinkailong Automobile Leasing Co., Ltd. /(business license
number): 91510115MA62NLDU04

 

Address: Room A101, Dahecang, No. 511 Xingshi Road, Wuhou District, Chengdu City

 

Legal Representative: Chen Xiaoliang

 

In accordance with the Contract Law of the People’s Republic of China and other
laws and regulations, Party A and Party B hereby reach a consensus as below
through amicable negotiation and on the principle of equality and mutual benefit
in respect of the matter that Party B leases Party A’s lawful premises:

 

I. Location and Use of the Premises:

 

Party A agrees to lease to Party B the property situated at No. 42 and No. 43,
Floor 4, Building 1, No. 511 Xingshi Road, Wuhou District, Chengdu, with a
building area of 711.81 square meters and ownership certificate numbers of
(record number of house purchase contract) Sichuan (2018) Chengdu Real Estate
Rights No.0241978 and Sichuan (2018) Chengdu Real Estate Rights No.0241979
(hereinafter referred to as the “Premises”), which is leased to Party B in good
condition for office use without mortgage.

 

II. Lease Term and Rent-free Period:

 

1) The lease term is 3 years, from September 29, 2018 to September 28, 2021. The
rent-free period is 28 days, from October 1, 2018 to October 28, 2018. Party A
shall deliver the Premises prior to September 29, 2018, and if it fails to
deliver the Premises for 7 days, it shall be deemed as Party A’s breach of
contract. Party B shall return the Premises on September 28, 2021. If it fails
to return the Premises for 7 days, it shall be deemed as Party B’s breach of
contract.

 

2) After the lease term expires, Party A shall be entitled to take back the
Premises. If Party B does not renew the lease, it shall return the Premises as
scheduled pursuant to the provisions of this Lease. If Party A continues to
lease or sell the Premises, Party B shall have the right of first refusal to
lease and purchase it.

 



III. Rent: ¨Rent Excluding Tax; ¨Rent Including Tax



 

1) The monthly rent for the first 2 years of the lease term (i.e. from October
28, 2018 to October 27, 2020) is RMB 30,800.00 (in words: Thirty Thousand Eight
Hundred Yuan Only); the lease term starts from the third year (from October 28,
2020 to October 27, 2021) with the rent increasing by 3% year by year from the
previous year. That is, the monthly rent is RMB 31,724.00, and the rent shall be
paid to Party A 15 days prior to the expiration of the rent for the previous
lease term; the rent for the first term is RMB 184,800.00 (in words: One Hundred
and Eighty-four Thousand Eight Hundred Yuan Only), and Party B shall deliver it
to Party A prior to October 8, 2018. Party B shall pay the rent by bank
transfer, and Party A’s designated account is as follows:

 

  

 

 

2) Account Name: Tang Jianming

 

3) Bank of Deposit: Chengdu Railway Sub-branch of China Construction Bank

 

4) Account No.: ******************

 

5) When Party A confirms receipt of Party B’s rent, Party A shall issue a rent
receipt to Party B, Party B shall be responsible for keeping the rent receipt,
and Party B shall use the rent receipt or debit note as payment voucher.

 

6) During the lease term and rent-free period, Party B shall pay the monthly
property management fees, usage fees of central air conditioning, communication
fees, cleaning fees, utilities and other related expenses of the Premises.

 

IV. 1) When entering into this Lease, Party B must immediately pay RMB 30,000.00
(in words: Thirty Thousand Yuan) to Party A as deposit for leasing the Premises.
If Party A delivers the Premises on the delivery date prescribed herein and
Party B receives the Premises, the deposit shall be converted into rent, which
shall be deducted from the rent payable to Party A by Party B.

 

2) Where Party B fails to fulfill the terms and conditions of this Lease, which
renders it impossible to successfully complete this Lease, it shall be deemed as
Party B’s breach of contract. In that event, the deposit that Party B has
already paid to Party A shall belong to Party A, and Party A shall have the
right to sublease the Premises to anyone. After Party B makes the above
compensation, Party A may not demand further compensation or require Party B to
fulfill this Lease.

 

3) Where Party A fails to fulfill the terms of this Lease and cannot hand over
the Premises, which renders it impossible to successfully complete this Lease,
it shall be deemed as Party A’s breach of contract, and Party A must return the
deposit to Party B. After Party A makes the above compensation, Party B may not
demand further compensation or require Party A to fulfill this Lease.

 

V. Security Deposit:

 

1) Party B shall pay a security deposit of RMB 30,000.00 (in words: RMB Thirty
Thousand Yuan Only) to Party A prior to September 29, 2018. Party A shall issue
a receipt of security deposit, and Party B shall be responsible for keeping it.
After the lease term expires, Party B shall be responsible for settling the
relevant expenses to be assumed by Party B for the use of the Premises. Under
the circumstances that the furniture, electrical appliances and related
facilities in the Premises are not damaged (except for normal wear and tear),
Party A shall refund the security deposit to Party B in full (without interest).

 

2) In the event that Party B violates relevant provisions of this Lease during
the term of this Lease, resulting in Party A’s failure to collect the rent as
scheduled or Party B’s failure to pay the expenses (water bill, electricity
charges, property management fees, etc.), Party A may deduct part or all of the
security deposit to offset the payment. If the security deposit is insufficient
to cover the relevant expenses, Party B shall make up for outstanding amount
within ten days upon receipt of Party A’s payment notice.

 

  

 

 

VI. Responsibilities of the Parties:

 

1) When Party A leases the Premises, Party A represents and warrants that it
owns the legal title certificate, full title or legal disposition right to the
Premises, and shall be entitled to lease the Premises. The co-owner or the third
party (obligee) of the Premises agrees to lease the Premises, and Party A
represents and warrants that all information provided to Party B about the
Premises is true and legal, and all legal liabilities and economic compensation
arising therefrom shall be undertaken by Party A.

 

2) During the lease term and rent-free period, if Party B intentionally damages
the Premises and its facilities or causes damages arising from improper use,
Party B shall be responsible for repairing and restoring the Premises to its
original state or compensating for economic losses, and the expenses incurred
therefrom shall be for the account of Party B. In the event of normal wear and
tear, Party A shall be responsible for repair and maintenance.

 

3) When using the Premises, Party B shall not change the structure or use the
Premises arbitrarily, and shall not store any contraband, inflammable, explosive
and other articles. In the meantime, it must strictly comply with the laws of
the People’s Republic of China and relevant regulations of the local property
management department.

 

4) During the lease term and rent-free period, if Party B fails to make rent
payments for seven working days or more, or fails to pay the monthly property
management fees, usage fees of central air conditioning, communication fees,
cleaning fees, utilities and related fees for two days or more during the lease
term of the Premises, Party B shall be deemed to be in breach of contract. If
this Lease is terminated due to Party B’s breach of contract, Party B shall take
all the responsibilities arising from the breach of contract.

 

5) In the event that Party A terminates this Lease during the lease term and
rent-free period, it must notify Party B in writing three months in advance,
return the security deposit received to Party B, and compensate Party B for all
decoration and equipment payments (subject to the list, receipt or invoice of
decoration and equipment cost provided by Party B) and the security deposit of
the same amount as liquidated damages. The prepaid rent for non-occupancy days
shall be returned by Party A to Party B (without interest).

 

6) Where Party B terminates this Lease during the lease term and rent-free
period, it must notify Party A in writing three months in advance. In the
meantime, the security deposit received by Party A will not be returned to Party
B, and Party A shall return to Party B the remaining rent after deducting the
rent for the actual rental days of the Premises from the prepaid rent (without
interest).

 

7) Party B may not sublease the Premises to a third party for any reason.

 

8) If this Lease is terminated due to Party B’s breach of contract, Party A
shall be entitled to unilaterally repossess the Premises without Party B’s
consent. Party B shall unconditionally move out of the Premises within three
working days upon receipt of Party A’s notice and shall not damage the hardware
decoration equipment. If it fails to do so in time, it shall be deemed that
Party B abandons its own belongings in the Premises, which shall be subject to
Party A’s arbitrary disposal.

 

9) After the lease term expires, Party B may move the indoor equipment and
corresponding office supplies out of the Premises without damaging the hardware
decoration equipment; Party A shall not require Party B to restore it to the
status quo prior to the lease.

 

10) During the lease term and rent-free period, except for force majeure, Party
A and Party B must perform their respective obligations according to this Lease.

 

  

 

 

11) The valid document delivery addresses of the Parties to the Lease are the
contact addresses recorded herein, and the document shall be deemed to be
delivered within five working days from the date of mailing.

 

VII. Miscellaneous:

 

1) The execution, effectiveness, interpretation and disputes of this Lease are
all applicable to Chinese laws. In the event of any dispute, the parties to this
Lease shall first resolve it through amicable negotiation. If negotiation fails,
either party may file a lawsuit to the People’s Court in the place where Party A
is situated.

 

2) Party A and Party B agree that apart from the contents of this Lease, if
there is any change or supplement to the contents of this Lease, Party A and
Party B agree to supplement it with a written supplement agreement, which shall
go into effect upon signature of the parties.

 

3) This Lease is made in quadruplicate, which shall enter into force upon
signatures of Party A and Party B, with Party A and Party B each holding two
copies respectively, all of which shall be equally authentic with respect to
legal effect.

 

4) Annexes to this Lease: 1. Detailed List of House Equipment; 2. Premises
Delivery Form.

 



VIII. Supplementary Provisions    



 

Lessor (Party A): Sichuan EFOX Construction Engineering Co., Ltd.

 

Legal Representative: Tang Jianming

 

Identity Card (Copy with Official Seal):

 

Tel:                                                         

 

Agent: /s/Lian Guozhen

 

Identity Card (Copy with Official Seal):

 

Tel:18980572638

 

Date: September 29, 2018

 

[tv524097_ex10-35img1.jpg]

 

Lessee (Party B):

 

Legal Representative:

 

Identity Card (Copy with Official Seal):

 

Tel:                                                         

 

Agent: /s/ Wang Qin

 

Identity Card (Copy with Official Seal):

 

Tel:15008446808

 

Date: September 29, 2018

 

[tv524097_ex10-35img2.jpg]

 

[tv524097_ex10-35img3.jpg] 



 

  

 